Order entered June 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00031-CV

  YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS, L.L.C.,
                            Appellants

                                              V.

                             A-1 MARKETING, INC., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-05632

                                          ORDER
       On June 14, 2019, we ordered court reporter Vielica Dobbins to file, no later than July

15, 2019, the record of the trial held the week of July 16, 2018 and the hearings held September

21, 2018 and December 10, 2018. In response, Ms. Dobbins has filed a letter informing the

Court she took the record of the proceedings held July 16, 2018 and September 21, 2018 and

Brooke Wagner took the record of the hearing held December 10, 2018. Accordingly, we

modify our June 14th order such that Ms. Dobbins SHALL FILE the record of the July 16th and

September 21st proceedings and Ms. Wagner SHALL FILE the record of the December 10th

proceeding. The record remains due July 15, 2019.
       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dobbins, Ms.

Wagner, and the parties.

                                               /s/    KEN MOLBERG
                                                      JUSTICE